DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magnetic Film Having Controlled Through-Cracks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 9, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoo et al. (U.S. Patent App. No. 2014/0017486 A1) in view of Sawa et al. (U.S. Patent App. No. 2014/0239892 A1).
Regarding claim 1, Yoo et al. disclose a magnetic film comprising one or more magnetically conductive layers (Title; Abstract; Paragraphs 0001, 0002, 0048 and examples), each magnetically conductive layer cracked to form a plurality of first through-cracks defining a plurality of magnetically conductive segments (ibid and Figure 1), the first through-cracks extending along a first direction and forming a first regular pattern along an orthogonal second direction at a first pitch P1 (Figures 1, 3, 7 and 8).
Yoo et al. fails to teach a Fourier transform of the first regular pattern comprises a first peak along the second direction at a first spatial frequency corresponding to the first pitch P1, the first through-cracks having an average length L1 along the first direction, L1/P1 > 5.  Yoo et al. also only disclose a single magnetic ceramic material layer, though this is taken to read on “magnetically conductive” layers as they are magnetic.
However, Sawa et al. teach a similar cracked/incised EMI shielding wherein the length of the cracks is optimized and the magnetic materials are magnetic metals (i.e. “electrically conductive” materials). Sawa et al. further teach that a plurality of said layers can be stacked to tailor the shielding properties of the device (Title; Abstract; Paragraphs 0023 – 0034; 0043 – 0054; 0058, 0059 and 0065).
Therefore, the Examiner deems that ceramic magnetic materials and metallic (i.e. ‘electrically conductive’) magnetic materials are known functional equivalents in magnetic materials used in cracked EMI shielding, as taught by both Sawa et al. and Yoo et al., above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various classes of magnetic materials are all ‘magnetically conductive’ and known to be used in cracked EMI shielding structures and, as such, are deemed functional equivalents in the field of suitable magnetic materials for forming cracked EMI shielding layers.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Paragraphs 0005 – 0008, 0034 – 0039, and examples). This is coupled with Sawa et al. teachings above.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine a Length (L1) and Pitch (P1) to meet applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner also notes that presently there is no critically/unexpected behavior made of record for the claimed L1/P1 ratio and cracked magnetic shielding is well established to be formed using a huge variety of cracks to accomplish, essentially, the same function.
Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).  In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yoo et al. to utilize one or more layers of a ‘magnetically conductive’ material, be that either a ceramic or metallic magnet, wherein the cracks are tailored to have a regular structure having a length L1 and pitch P1, as taught by Yoo et al. in view of Sawa et al., as optimization of the crack length and pitch is deemed well within the knowledge of a person of ordinary skill in the art given the teachings noted above.
Figures 3 and 6) meeting the claimed limitations (optimization of length and pitch are deemed within the knowledge of a person of ordinary skill in the art for the same reasons as noted above).
Regarding claim 3, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the width of the cracks through routine experimentation, especially given the teaching in Sawa et al.regarding the knowledge that one can form ‘grooves’ (i.e. wider cracks) to facilitate the formation of cracks, but that wide cracks are not necessarily preferred.  A person of ordinary skill in the art would have easily been capable of optimizing crack widths to tailor the flexibility and permeability characteristics in different directions; e.g. if the film needed to bend more in one direction than another.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Yoo et al. disclose layers that read on ‘substrate’ (any of elements 120 or 130).
Regarding claim 5, Sawa et al. renders obvious multiple magnetic layers as noted above, inorder to tailor the overall shielding properties of the film (i.e. by using layers having distinct shielding characteristics).
Regarding claims 9, 14 and 15, these claims are deemed obvious for substantially the same reasoning as applied above; i.e. a skilled artisan would be well versed to optimize the length, pitch, and width of the various cracks (all known physical parameters that impact both the permeability and flexibility of the film).  As noted above, there is presently nothing of record demonstrating any unexpected or critical performance when using films meeting the claimed limitations versus the films disclosed in the prior art.  See also Figure 3A, which illustrate cracks ‘radiating’ out from the center of the film.


Claims 6 – 8 and 10 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoo et al. in view of Sawa et al. as applied above, and further in view of Free et al. (U.S. Patent App. No. 2008/0158848 A1).
Yoo et al. and Sawa et al. are relied upon as described above.
While both disclose using the shielding in structures having coils, neither disclose the coil-specific properties as claimed (i.e. being non-uniform and predicated on the magnetic film orientation relative to the coil).
However, Free et al. teach that it is known in the shielding art that a shield with cracks can be formed with a magnetic coil, wherein the shield has different properties – reluctance (which is proportional to inductance), resistance, etc. – in different directions, which will necessarily result in the magnetic coil having different magnetic properties as the magnetic flux lines traverse from the shield to the coil.  This would include the inductance (claims 6 – 8 and 11) and resistance (claim 10).
Regarding claims 12 and 13, Free et al. provides additional evidence that the cracks formed in the layers directly impact the magnetic properties of the film and, as such, would necessarily result in the differences as claimed in claim 12.  Claim 13 is deemed met for the reasons provided immediately above regarding the different properties in different directions.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yoo et al. in view of Sawa et al. to utilize magnetic films and magnetic coils meeting the claimed limitations as taught by Free et al., as forming magnetic shielding layers to have magnetic characteristics that are different in different directions (necessarily impacting the magnetic properties of the correlated magnetic coil due to the magnetic flux lines emanating therefrom) is known in the art to tailor the directional performance of the shielding structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 20, 2021